357 S.W.3d 315 (2012)
STATE of Missouri, Respondent,
v.
Gregory A. LEE, Appellant.
No. WD 72258.
Missouri Court of Appeals, Western District.
January 31, 2012.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John Winston Grantham, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Gregory Lee was convicted after a jury trial in Jackson County Circuit Court of two counts of first degree child molestation. Section 566.067, one count of first degree statutory sodomy. Section 566.062, two counts of second degree child molestation. Section 566.068, and one count of second degree statutory sodomy. Section 566.064. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).